DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  No. 120D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” has been used to designate both a server and the network.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 15, Line 1:  There is no closing parenthesis to match the opening one in this line.
Paragraph 19, Line 5:  A verb –is—is needed before the word “improving”.
Paragraph 26, Line 1:  The word “and” does not appear correct.  Should this read –any--?
Paragraph 39, Line 6:  The application may “generate and send”.  Send what?
Paragraph 42, Line 9:  The system is numbered –100--, not “110”.
Paragraph 72, Line 4:  The monitoring center is numbered –112--, not “122”.
Paragraph 86, Line 7:  There is no presence-sensitive display numbered “202” anywhere in the drawings.
Paragraph 110, Line 5:  A word –may—is needed after “which”.
Paragraph 111, Line 1:  The hardware 328 is found in Figure 3, not Figure 2.
Paragraph 116, Line 4:  A verb –be—is needed after the word “may”.
Paragraph 118, Line 1:  The power source 334 is found in Figure 3, not Figure 2.
Paragraph 119, Line 1:  The control logic 304 is found in Figure 3, not Figure 2.
Paragraph 119, Line 1:  The reference number “334” does not refer to anything.
Paragraph 123, Line 2:  The compliance parameter data 323 is found in Figure 3, not Figure 2.
Paragraph 128, Line 16:  The monitoring center is numbered –112--, not “320”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the administer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaukel [U.S. 6,100,806] (supplied by applicant).
For claim 1, the system taught by Gaukel includes the following claimed subject matter, as noted, 1) the claimed body-worn tracking device is met by the wrist-band No. 20 and the cellular bag No. 30 configured to transmit location data (GPS No. 32) that indicates a location of the tracking device, and 2) the claimed computing system is met by the control station (No. 40) configured to communicate with the tracking device and configured to 3) receive the location data from the at least one tracking device (Col. 6, Lns. 33-35: position and data sensors to transmit the information back to a central tracking station), 4) determine, for a time period comprising a plurality of instances of the location data (Fig. 14, Nos. 98), compliance metric based on a set of compliance parameters (Col. 6, Lns. 16-19: report non-compliance with predetermined parameters), the compliance metric indicating a level of compliance (Col. 11, Lns. 60-61: identify any conditions where the rules of compliance have been exceeded) for the time period, and 5) perform at least one operation (Col. 8, Lns. 56-59: audible and visual alert for rule violations) based on the compliance metric.
For claim 25, the method taught by Gaukel performed by the computing device (central control station No. 40) performs the following claimed steps, as noted, 1) the claimed receiving the location data from the at least one tracking device (Col. 6, Lns. 33-35: position and data sensors to transmit the information back to a central tracking station), 4) determining, for a time period comprising a plurality of instances of the location data (Fig. 14, Nos. 98), compliance metric based on a set of compliance parameters (Col. 6, Lns. 16-19: report non-compliance with predetermined parameters), the compliance metric indicating a level of compliance (Col. 11, Lns. 60-61: identify any conditions where the rules of compliance have been exceeded) for the time period, and 5) performing at least one operation (Col. 8, Lns. 56-59: audible and visual alert for rule violations) based on the compliance metric.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-9, 13-15, 27, 30, 31, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gaukel.
For claim 3, the Gaukel reference does not specifically and explicitly use the word “weight” as pertaining to the compliance parameters.
However, the Gaukel reference does allow the computer to establish and maintain a database on all individuals and the unique rules of compliance associated therewith.  Also, more importantly, the reference allows a customer to easily and immediately revise any rules of compliance for a particular prisoner (Col. 9, Lns. 44-47).  These rules of compliance allow a very broad range of tracking conditions, involving time, location, observation, and confirmation (Col. 9, Lns. 55-57) and are entered into a customer computer work station.  The rules of compliance on how tightly the monitored person must stay within certain bounds are devised by establishing how often the person will be monitored and what response actions will take place.  These actions are arbitrary and discretionary with the customer (Col. 10, Lns. 10-21) and may range from very restrictive circumstances that require the central control station to dispatch an officer upon the immediate occurrence of any violation to loose travel rules with the limitation being on not allowing the prisoner to visit certain businesses.
The variations of Gaukel are almost endless (Col. 10, Lns. 22-26) and are limited only by the ability of law enforcement to devise workable rules of compliance which make reasonable use of resources, are effective, and are agreeable to the courts.  Also, for each monitored person (Col. 12, Lns. 6-11), a large group of data parameters would be monitored for compliance within pre-specified tolerance limits, or so called “rules of compliance”.  These tolerance limits can be interpreted as a type of “weight” in that can and are revised by law enforcement as mentioned above.  It is therefore judged an obvious variation of the Gaukel reference to refer to the tolerance limits and rules of compliance as “weighted” compliance parameters, as the function of these limits do not result in any new or unexpected result that would differ from the function of the claimed element.
For claim 6, the Gaukel reference is designed to track a prisoner and the rules of compliance are set by a department of corrections (Col. 10, Ln. 11: DOC).
For claim 7, the claimed “history of events” is met by the real time notifications of non-compliance with the rules of compliance (Col. 19, Lns. 31-48).  The non-compliance violations are processed at the central control station (No. 40) and transmitted to the work station (No. 92) at the customer location (No. 90).
For claim 8, the rules of compliance mentioned above may be set by a court or department of corrections in order to track a prisoner (Col. 10, Lns. 40-42) to define a level or class of monitoring.
For claim 9, the claimed graphical user interface is met by the customer’s work station (No. 92).  The data can be graphically displayed to the customer and tailored to the requirements of the individual monitored (Col. 9, Lns. 16-23).
For claims 13 and 15, the claimed forbidden zone is met by the “exclusion zone” (No. 66) in which the prisoner may not enter (Col. 10, Lns. 18-21).  The claimed “crime scene” is met by the “undesirable locations” mentioned by the Gaukel reference.
For claim 14, the claimed approved location is met by the “inclusion zone” (No. 64) that identifies the geographic parameters of allowable activities of an individual user.  Figure 14 of Gaukel depicts two inclusion zones (home and work).
For claim 27, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 3 above.
For claim 30, the Gaukel reference is designed to track a prisoner and the rules of compliance are set by a department of corrections (Col. 10, Ln. 11: DOC).
For claim 31, the claimed “history of events” is met by the real time notifications of non-compliance with the rules of compliance (Col. 19, Lns. 31-48).  The non-compliance violations are processed at the central control station (No. 40) and transmitted to the work station (No. 92) at the customer location (No. 90).
For claims 37 and 39, the claimed forbidden zone is met by the “exclusion zone” (No. 66) in which the prisoner may not enter (Col. 10, Lns. 18-21).  The claimed “crime scene” is met by the “undesirable locations” mentioned by the Gaukel reference.
For claim 38, the claimed approved location is met by the “inclusion zone” (No. 64) that identifies the geographic parameters of allowable activities of an individual user.  Figure 14 of Gaukel depicts two inclusion zones (home and work).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Gaukel in view of Buck et al [U.S. 8,576,065].
For claim 40, there is no mention of an offender or prisoner proximity compliance value in the Gaukel reference that indicates whether the tracking device is in proximity to one or more other tracking devices.
The phenomenon to prevent tracking devices from being in proximity to each other is known as collision avoidance, and has been presented in the prior art as shown by Buck.  Figure 9 of the Buck reference depicts a method in which two tracking devices (Nos. 15a and 15b) are monitored and an alert may be given to both an offender and the victim when the location and proximity of both may be nearing each other.
The obvious advantage of the Buck reference is that it prevents an offender from coming into contact with an aforementioned victim, thereby curtailing any further criminal activity on the part of the offender.  Merely tracking the offender’s position would not prevent the offender from re-visiting the victim to cause more harm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track proximity of the offender to other tracking devices for the purpose of reducing harm to a potential victim.

Claims 4, 5, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The actual details of how the weighted compliance parameters are assigned are not found in any obvious combination of the prior art.  The assigning of scalar weights to the parameters, assigning of discrete weights to the parameters, and the determining of a sum of products of weighted compliance parameters of the parameters is considered an unobvious variation of the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Quatro [U.S. 7,605,696] uses historical personal data and information regarding citizens to track the location of offenders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
3/17/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687